WEBB, J.
The plaintiff instituted this action on a written instrument in which defendant acknowledged that he was indebted unto plaintiff in the sum of one hundred seventy-five dollars alleged to have been a balance due for medical services.
The defendant pleaded the prescription of three years, under Article 3538, C. C., which being overruled, he filed an answer pleading, in effect, the general denial, and on trial judgment was rendered in favor of the plaintiff as prayed for, and defendant appeals.
The evidence conclusively establishes the amount of the indebtedness, and the only ground urged for the reversal of the judgment is that the court erred in refusing to sustain the plea of ¡prescription of three years.
The instrument sued upon is in the form of a .“due-bill” but it is shown by the pleadings and the evidence to have been given for a balance due on account, and counsel contends that the instrument is merely a written acknowledgment of an account, or balance due thereon, and governed by the prescription of three years.
While there has been conflict of opinion as to the prescription where evidence is offered showing a written acknowledgment of an account, we think that the question is settled in Harman vs. Stringfellow, 151 La. 253, 91 So. 726, in which the court said:
“The execution of a note for a debt on open account is a written acknowledgment which converts, it from a debt on open account, prescriptible by three years, into an ordinary money obligation, prescriptible by ten years only.”
The judgment appealed from is therefore affirmed.